Opinion by
Mr. Justice Heydrick,
The several writings offered in evidence by the plaintiff and received without objection all relate to the same subject, and *22are the evidences of successive steps in one transaction. Taken together they constitute a contract of bailment, and show that the purposes of the bailment were accomplished when the plaintiff ■ demanded a redelivery of the stocks and bonds to himself. With the added proof of demand, of refusal, and of the value of the property, the plaintiff made a prima facie case. The defendants not denying the writings, or alleging fraud, accident or mistake, undertook to show by one of their number that the contract was something different from that which was written. This they could not do by the uncorroborated testimony of one witness, flatly contradicted as he was by the plaintiff, or even uncontradicted: Phillips v. Meily, 106 Pa. 536; Thomas & Sons v. Loose, 114 Pa. 35; Jackson v. Payne, Id. 67. If, however, their parol testimony had been sufficient to overcome the written contract, they would not, upon their own showing, have escaped liability. They pledged the plaintiff’s stocks to S. V. White & Co. for their own indebtedness in such manner that that firm could make use of them, and without so ear-marking them that they could be followed and recovered upon payment of the money for which they were pledged. Conceding that so long as the plaintiff was indebted to them for advances, they had, under the arrangement which they allege, the right to pledge the stocks in their own account with White & Co., they had no right to do so after the plaintiff had discharged his indebtedness to them; and when, after their own lien upon them was gone, they continued them in that pledge they appropriated them to their own use, and thereby became liable for their value. And so they understood. They not only admitted their liability to the plaintiff, but, clothed with apparent ownership, they-irrevocably passed the title to the stocks to White & Co. by their settlement with that firm, and thereby put it out of the plaintiff’s power as well as their own to recover them.
The learned court below seems to have been fully justified in saying to the jury that there was no controversy about the value of the stock.
None of the assignments of error being sustained the judgment is affirmed.